DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.
Applicant first argues that pressing the nozzle down doesn’t pressurized both the content holding bag and the liquefied gas, however, the passage of Smith recited in the arguments column 14, lines 13-24 recites in summary, the user presses nozzle/actuator (410), thus opening the plurality of valves which pressurizes both chambers such that both are dispensed simultaneously therefrom: propellant is dispersed through the product resulting in smaller particle distribution thus both are pressurized for dispensing when nozzle is pressed. Further, "in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
Applicant argues that liquid not vaporized gas is expelled via the dip tube, However, Smith states in col. 14, lines 20-22 the propellant provides “more motive force to the product, often resulting in smaller particle size distribution” adding liquid to liquid would not result in smaller particle distribution. It is commonly understood spraying air/gas through a liquid provides a spray effect or rather a smaller particle distribution then the liquid alone. Thus, the liquefied gas in gaseous phase is 
Applicant argues that Smith doesn’t teach the claim amendments i.e. vaporized gas forced out by gas phase liquefied gas, however, Smith discloses the use of liquefied gas as propellant (Col. 1, lines 19-20, liquefied gas), then teaches vaporized gas being expelled through the valve/stem when the nozzle is pressed (Col. 13, lines 51-53, nozzle depressed for valve opening). The chosen liquefied gas is the only propellant disclosed in the embodiment of Fig. 17, it follows that the gas phase of the liquefied gas is acting on the liquefied gas (both exist within their holding space) for its own vaporized dispensing as well as acting on the product found in the other holding space. This reasoning/nature of liquefied gas as a propellant is further made evident in the disclosure of Ghavami-Nasr et al (USPN 9,284,112), which discloses how liquefied gas functions as a propellant revealing similarities between the amended functional claim language and what is inherent to this type of propellant: "liquefied gas propellant aerosols" use a propellant which is present (in the aerosol spray device) both in the gaseous and liquid phases and is miscible with the latter” and “It is well known that " liquefied gas propellant aerosols" are capable of producing finer sprays than "compressed gas propellant aerosols". This is due to the fact that, in the former, a large proportion of the liquefied gas "flash vaporizes" during discharge of liquid from the aerosol spray device and this rapid expansion gives rise to a fine spray.” (Ghavami-Nasr: Col. 1, lines 42-57). Thus, the rationale to support a rejection under 35 U.S.C. 103 In re Soli, 317 F.2d 941, 137 USPQ 797 (CCPA 1963). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Patent No. 10,174,884), and further in view of Bodet et al. (US 2015/0014990 A1) as evidenced by Ghavami-Nasr et al (US Patent No. 9,284,112).
Re: Claim 1, Smith discloses the claimed invention including an aerosol product comprising:
a plurality of valves having a plurality of stems protruding from an aerosol container (412), and a nozzle (410) that fits with the stem (Fig. 17, Col. 14, lines 12-27, discloses valves with stems); the aerosol container including a plurality of holding spaces (440, 442) by being partitioned and a plurality of valves corresponding to the holding spaces (Fig. 17, Col. 14, lines 12-27, plurality of holding spaces) at least one of the plurality of holding spaces being a liquefied gas containing section that holds a liquefied gas (Col. 1, lines 19-20, liquefied gas), and at least one of the plurality of valves being a gas phase valve that ejects vaporized gas from the liquefied gas containing section (Col. 14, lines 20-24, ejects vaporized gas), and the plurality of valves are configured to be opened 
It would have been obvious to one having ordinary skill in the art at the time of effective filing date to use the residual quantity reduction member as taught by Bodet since Bodet states in paragraph 5 that such a modification prevents pouches/bags/liners, as they are being emptied, from curling in on themselves, forming isolated areas of residue that no longer have access to the valve. Thereby avoiding the possibility that product cannot get out of these remote areas, as a result of which the restitution rate is reduced. Overall 
the aerosol container includes a can-like vessel (412) and one or more content holding bags (420) accommodated inside the can-like vessel (Fig. 17);
the one or more content holding bags inside the can-like vessel is configured to be pressurized along with the liquefied gas containing section when the nozzle is pressed down stem (Col. 14, lines 17-25, product along with vaporized gas is forced out from stem by the pressure of the gaseous phase gas, propellant is disperses through product simultaneously).
Re: Claim 2, Smith discloses the claimed invention including the liquefied gas containing section being formed by a space outside the content holding bag inside the can-like vessel (Depicted in Fig. 17), and a valve or valves other than the gas phase valve being configured to eject a content inside the content holding bag (Fig. 17, Col. 14, lines 14-27, different valve for bag).
Re: Claim 3, Smith discloses the claimed invention including the nozzle includes a fitting part that fits with the plurality of stems of the plurality of valves, a mixing part where fluids ejected from the plurality of valves are mixed, and an outlet orifice for forcing out the mixed fluids (Depicted in Fig. 17, nozzle fits with stems of valves and a mixing channel for dispensing at an orifice).
Re: Claim 4, Smith discloses the claimed invention including the plurality of valves other than the gas phase valve are able to be tuned to desired flow path ratios (Col. 14, lines 25-27, flow path may be altered for desired result) except for specifically specifying a flow path area of 3% or more of a flow path area of the gas phase valve. In re Aller, 105 USPQ 233.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Patent No. 10,174,884) and Bodet et al. (US 2015/0014990 A1) and evidenced by Ghavami-Nasr et al (US Patent No. 9,284,112) as applied to claim 1 above, and further in view of Nomura (US Patent No. 9,828,170).
Re: Claim 5, Smith discloses the claimed invention including the liquefied gas except for specifying using a hydrofluoroolefin. However, Nomura teaches using hydrofluoroolefin in particular as a liquefied gas propellant (Col. 11, lines 23-42, hydrofluoroolefin).
It would have been obvious to one having ordinary skill in the art at the time of effective filing date to use hydrofluoroolefin as taught by Nomura, since Nomura states in column 11, lines 26-28 that such a modification provides the added benefits of forming an emulsion with the aqueous concentrate; the composition can be discharged in a foamy or consistent spray; and it is easy to be spread without dripping. Further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754